         Case 1:19-cr-00374-JMF Document 116 Filed 05/01/21 Page 1 of 1




                                                        May 1, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       RE:    United States v. Michael Avenatti,
              19 Cr. 374 (JMF)

Dear Judge Furman:

        I write pursuant to the Court’s individual rules (Rule 10(C)) regarding the filing
of redacted documents on CM/ECF. Tonight, the defense in the above-captioned case
filed its omnibus pre-trial motion and seeks leave to keep Exhibits B, C, and F under
seal. These exhibits contain sensitive information that is subject to the standing
protective order governing the disclosure of confidential materials. Should the Court
deny this application to keep the exhibits sealed in their entirety, the defense
respectfully requests an opportunity to propose specific redactions for the Court’s
consideration.

                                                        Respectfully Submitted,



                                                        Robert M. Baum
                                                        Tamara L. Giwa
                                                        Andrew J. Dalack
                                                        Assistant Federal Defenders

                                                        Counsel for Michael Avenatti

Cc:    Government Counsel
